              Case 1:15-cv-00903-RA Document 48 Filed 08/25/20 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 UNITED STATES OF AMERICA, et al., ex                              DATE FILED: 8-25-20
 rel. ADAM HART,

                             Plaintiffs,
                                                                      15-CV-903 (RA)
                        v.
                                                                          ORDER
 MCKESSON CORPORATION, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         Qui Tam Plaintiff Adam Hart (“Relator”) has moved, with the consent of the United States and

all parties, to unseal the Court’s March 12, 2015 Order for Admission Pro Hac Vice, which granted the

motion of Stephen Hasegawa to appear in this action pro hac vice. Relator’s counsel has contacted

counsel for the United States and counsel for all defendants and has confirmed that the United States and

all parties consent to this motion. Accordingly:

         IT IS HEREBY ORDERED that the Court’s March 12, 2015 Order for Admission Pro Hac Vice

shall be unsealed as of today’s date.

SO ORDERED.

Dated:      August 25, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
